0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 1 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 2 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 3 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 4 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 5 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 6 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 7 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 8 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 9 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 10 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 11 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 12 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 13 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 14 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 15 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 16 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 17 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 18 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 19 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 20 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 21 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 22 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 23 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 24 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 25 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 26 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 27 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 28 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 29 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 30 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 31 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 32 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 33 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 34 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 35 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 36 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 37 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 38 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 39 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 40 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 41 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 42 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 43 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 44 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 45 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 46 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 47 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 48 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 49 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 50 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 51 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 52 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 53 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 54 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 55 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 56 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 57 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 58 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 59 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 60 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 61 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 62 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 63 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 64 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 65 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 66 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 67 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 68 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 69 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 70 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 71 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 72 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 73 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 74 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 75 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 76 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 77 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 78 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 79 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 80 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 81 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 82 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 83 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 84 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 85 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 86 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 87 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 88 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 89 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 90 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 91 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 92 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 93 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 94 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 95 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 96 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 97 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 98 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 99 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 100 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 101 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 102 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 103 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 104 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 105 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 106 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 107 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 108 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 109 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 110 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 111 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 112 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 113 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 114 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 115 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 116 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 117 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 118 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 119 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 120 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 121 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 122 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 123 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 124 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 125 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 126 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 127 of 128
0:19-cv-00161-JMC   Date Filed 01/18/19   Entry Number 1-1   Page 128 of 128
